Citation Nr: 1041544	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-23 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial increased evaluation for right 
lower extremity radiculopathy associated with lumbar disc 
disease, L4-5 spondylostenosis, fusion L5 to S1, currently rated 
as 10 percent disabling.

2.  Entitlement to an initial compensable evaluation for 
residuals of laminectomy, scar.

3.  Entitlement to an initial compensable evaluation for 
residuals of right inguinal hernia.

4.  Entitlement to an increased evaluation for left shoulder 
calcific tendonitis with minimal arthritis of the 
acromioclavicular joint, currently rated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for lumbar disc 
disease, L4-L5 spondylostenosis, fusion L5 to S1, currently rated 
as 40 percent disabling.  

6.  Entitlement to a compensable evaluation for hemorrhoids.

7.  Entitlement to an increased evaluation for right shoulder 
disability with resection of the clavicle, current rated as 20 
percent disabling.  

8.  Entitlement to a compensable evaluation for greater occipital 
neuralgia with headaches. 

9.  Entitlement to service connection for bilateral hearing loss.  

10.  Entitlement to service connection for a skin disability.  

11.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD). 

12.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The Veteran had over 20 years of active duty service ending with 
his retirement in April 1998.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Board hearing 
at the local RO was held in September 2007.  The Board remanded 
this case for further development in December 2007.

The issues of entitlement to service connection for left knee 
disability, left elbow disability, acquired psychiatric 
disability, scrotal disability and right ankle disability were 
also on appeal and remanded by the Board.  However, a subsequent 
rating decision in April 2009 granted service connection for 
these disabilities.  Thus, as this was a full grant of the 
benefits sought on appeal, these issues are no longer in 
appellate status. 

Further, in the April 2009 rating decision, the RO increased the 
low back disability rating to 40 percent, effective July 14, 
2008.  However, where there is no clearly expressed intent to 
limit the appeal to entitlement to a specified disability rating, 
the RO and Board are required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 Vet.App. 
35, 39 (1993).  The issue therefore remains in appellate status. 

The issues of entitlement to service connection for GERD and 
entitlement to TDIU  are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected right lower extremity 
radiculopathy is not productive of a disability picture 
consistent with moderate incomplete paralysis of the external 
popliteal nerve.

2.  The Veteran's service-connected residuals of laminectomy, 
scar, is not considered unstable or manifested by pain on 
examination; nor is there any limitation of motion.

3.  The Veteran's service-connected residuals of right inguinal 
hernia are not productive of a recurrent, readily reducible 
hernia that is well supported by truss or belt.

4.  The Veteran's service-connected left shoulder calcific 
tendonitis with minimal arthritis of the acromioclavicular joint 
is manifested by complaints of pain, arthritis  and some limited 
range of motion, but without limitation of motion to shoulder 
level or evidence of ankylosis.

5.  Prior to July 14, 2008, the Veteran's service-connected 
lumbar disc disease, L4-L5 spondylostenosis, fusion L5 to S1, was 
manifested by subjective complaints of pain and objective 
findings of limitation of motion, but not forward flexion limited 
to 30 degrees or less; ankylosis; or incapacitating episodes of 
at least four weeks over the past 12 months.  

6.  From July 14, 2008, the Veteran's service-connected lumbar 
disc disease, L4-L5 spondylostenosis, fusion L5 to S1, is 
manifested by subjective complaints of pain and objective 
findings of decreased limitation of motion, but not ankylosis, or 
incapacitating episodes of at least six weeks.  

7.  The Veteran's service-connected hemorrhoids are mild or 
moderate with excessive redundant tissue, but are not thrombotic 
or irreducible; and there are no objecting findings of persistent 
bleeding, anemia or fissures.  

8.  The Veteran's service-connected right shoulder disability 
with resection of clavicle is manifested by complaints of pain 
and limited range of motion, but without limitation of motion 
midway between side and shoulder level or evidence of ankylosis.

9.  The Veteran's service-connected greater occipital neuralgia 
with headaches is manifested by subjective complaints of 
headaches, but without evidence of prostrating attacks or 
moderate incomplete paralysis of the seventh (facial) cranial 
nerve.

10.  The Veteran's hearing acuity is not productive of an 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or greater, or auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz of 26 decibels or greater, or speech 
recognition scores less than 94 percent using the Maryland CNC 
Test.

11.  Skin disability was not manifested during the Veteran's 
active duty service or for many years thereafter.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the Veteran's service-connected right 
lower extremity radiculopathy, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71a, Diagnostic Code 8521 (2010).

2.  The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected residuals of 
laminectomy, scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.118, and 
Diagnostic Code 7801-7805 ( in effect prior to October 23, 2008).

3.  The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected residuals of right 
inguinal hernia have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.114, 
Diagnostic Code 7338 (2010).

4.  The criteria for entitlement to a disability evaluation in 
excess of 10 percent for left shoulder calcific tendonitis with 
minimal arthritis of the acromioclavicular joint have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71(a), Diagnostic Code 5024 (2010).

5.  Prior to July 14, 2008, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for the Veteran's 
service-connected the lumbar disc disease, L4-L5 
spondylostenosis, fusion L5 to S1, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a, Diagnostic Codes 5235- 5243 (2010).

6.  From July 14, 2008, the criteria for entitlement to a 
disability evaluation in excess of 40 percent for the Veteran's 
service-connected the lumbar disc disease, L4-L5 
spondylostenosis, fusion L5 to S1, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a, Diagnostic Codes 5235- 5243 (2010).

7.  The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including  §§ 4.7, 4.114, Diagnostic Code 7336 (2010).

8.  The criteria for entitlement to a disability evaluation in 
excess of 20 percent for right shoulder disability with resection 
of the clavicle have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Code 5203 (2010).

9.  The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected greater occipital 
neuralgia with headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including  §§ 4.7, 4.124a, 
Diagnostic Codes 8100, 8207 (2010).

10.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty service, and the service incurrence of 
sensorineural hearing loss may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2010).

11.  Skin disability was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

The record shows that in June 2004, September 2004, March 2006 
and January 2008 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to the 
benefits sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in June and 
September 2004, which was prior to the May 2005 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.  The Board recognizes that subsequent VCAA 
notices were provided after the initial decision.  However, the 
deficiency in the timing of these notices was remedied by 
readjudication of the issues on appeal in subsequent supplemental 
statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the issues on appeal.  Further, the March 2006 and January 2008 
letters gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal. 

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009).  Reviewing the June 2004, September 
2004, March 2006 and January 2008 correspondences in light of the 
Federal Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, Board hearing testimony  
and VA examination reports.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the Board 
to decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in February 2005, July 
2008 with an  October 2008 addendum, and August 2008 with an 
October 2008 addendum.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds 
that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal. 



II.  Increased Rating Issues

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  Where, as with respect to the issues 
pertaining to right lower extremity radiculopathy, residuals of 
laminectomy scar and residuals of right inguinal hernia,  the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

However, as is the case with the issues pertaining to the 
Veteran's service-connected left shoulder disability, low back 
disability, hemorrhoids, right shoulder disability, and greater 
occipital neuralgia with headaches, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  

Right Lower Extremity Radiculopathy

The present appeal includes the issue of entitlement to an 
initial rating in excess of 10 percent for the Veteran's service-
connected right lower extremity radiculopathy associated with 
lumbar disc disease, L4-L5, spondylostenosis, fusion L5 to S1.  
The RO has rated the Veteran's right lower extremity 
radiculopathy, by analogy, under Diagnostic Code 8521.  Under 
Diagnostic Code 8521, an evaluation of 10 percent is assigned for 
mild incomplete paralysis of the external popliteal nerve.  A 20 
percent rating requires moderate incomplete paralysis, and a 30 
percent rating requires severe incomplete paralysis of the 
external popliteal nerve.  A 40 percent evaluation requires 
complete paralysis of the external popliteal nerve, manifested by 
foot drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.

The Veteran was afforded a VA examination in February 2005.  The 
claims file was reviewed.  The Veteran reported excruciating back 
pain that radiated down both legs.  On neurological examination, 
deep tendon reflexes were 2+ and equal bilaterally in the 
patellar and Achilles tendons.  Strength was 5/5 and equal 
bilaterally in the lower extremities.  There was no focal motor 
or sensory deficit.  The Veteran had negative straight leg 
raising bilaterally.  However, he did walk with a limp favoring 
the right leg.  A contemporaneous EMG gave an impression of 
moderate (chronic) right L5-S1 radiculopathy.  The diagnosis was 
moderate chronic right lower extremity radiculopathy per EMG with 
nerve conduction velocities.  

At the September 2007 Board hearing, the Veteran reported pain 
and numbness in th right leg.  He indicated that he experienced 
daily shooting pain.  He characterized his disability as moderate 
to severe.  He further stated that prolonged standing and sitting 
aggravated the condition.  He concluded that he could no longer 
play sports and it was hard to just get around.  

On remand, the Veteran was afforded another VA examination in 
July 2008.  While the claims file was not initially reviewed, an 
October 2008 addendum indicated that the examiner subsequently 
reviewed the file.  The Veteran reported pain which was 6 to 10 
on a scale of 1 to 10 along with numbness, tingling, weakness and 
fatigue.  He took morphine as pain medication for it.  On 
neurological examination, strength was 5/5 in the lower 
extremities.  Sensation was grossly intact.  Straight leg raising 
was positive at 10 degrees flexion on the right side.  The 
Veteran's right lower extremity had intact sensation to fine 
touch and pinprick.  Gait was antalgic with a limp on the right 
side.  A contemporaneous EMG gave an impression of mild old or 
chronic right L5 radiculopathy.  The changes seen in the motor 
unit potentials were subtle.  The diagnosis was right lower 
extremity radiculopathy.   

Given that the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient for rating purposes.  

VA treatment records have also been associated with the claims 
file.  The records continued to show findings of right leg 
radiculopathy.  Importantly, a February 2009 record characterized 
the disability as minimal right L5 radiculopathy.  

Based on the evidence of record, the Board must conclude that a 
higher rating is not warranted.  Even though the February 2005 
EMG characterized the Veteran's radiculopathy as moderate, there 
have been no objective clinical findings of motor weakness, 
atrophy or loss of strength in the right leg.  Further, sensation 
was intact on both VA examinations.  Moreover, the most recent 
EMG described the Veteran's radiculopathy as mild and VA 
treatment records also indicated that the disability  was 
minimal.  In sum, the Board believes that the Veteran's 
disability picture is consistent with mild disability warranting 
the current 10 percent rating under Code 8520 for mild incomplete 
paralysis of the external popliteal nerve.

The Board has carefully reviewed and considered the Veteran's 
statements regarding the severity of his right lower extremity 
radiculopathy.  The Board acknowledges that the Veteran, in 
advancing this appeal, believes that the disability on appeal has 
been more severe than the assigned disability rating reflects.  
Medical evidence is generally required to address questions 
requiring medical expertise; lay assertions do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions 
may serve to support a claim by supporting the occurrence of lay-
observable events or the presence of symptoms of disability 
subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case, however, the 
competent medical evidence offering detailed specific specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the pertinent 
symptoms for the disability on appeal; the medical evidence also 
largely contemplates the Veteran's descriptions of symptoms.  The 
lay testimony has been considered together with the probative 
medical evidence clinically evaluating the severity of the 
pertinent disability symptoms.  

In conclusion, a preponderance of the evidence is against an 
initial rating in excess of 10 percent for the Veteran's service-
connected right lower extremity radiculopathy.  As the 
preponderance of the evidence weighs against awarding a higher 
rating, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

Residuals of Laminectomy, Scar

The Veteran is also seeking an initial compensable rating for his 
residuals of laminectomy, scar.  The Board notes that 38 C.F.R. 
§ 4.118 applies to skin disabilities with Diagnostic Codes 7801 
to 7805 applying to scars.  Under Diagnostic Code 7801, a 10 
percent rating is awarded for area or areas exceeding 6 square 
inches (49 sq. cm.); a 20 percent rating is awarded for area or 
areas exceeding 12 square inches (77 sq. cm.); a 30 percent 
rating is warranted for area or areas exceeding 72 square inches 
(465 sq. cm.); and a maximum 40 percent rating is warranted for 
area or areas exceeding 144 square inches (929 sq. cm,). 

Under Diagnostic Code 7802, if a scar on other than the head, 
face or neck is superficial (not associated with soft tissue 
damage) and does not cause limited motion, a maximum 10 percent 
rating is assigned if affecting an area or areas of 144 square 
inches (929 sq. cm.) or greater.  A superficial and unstable 
(involving frequent loss of covering of skin over the scar) scar 
will be assigned a maximum 10 percent rating under Diagnostic 
Code 7803.  Similarly, a scar that is superficial and painful on 
examination will be assigned a maximum 10 percent rating under 
Diagnostic Code 7804.  Finally, Diagnostic Code 7805 provides 
that a scar may also be evaluated based on limitation of function 
of the affected part.

During the course of the appeal, effective October 23, 2008, VA 
amended criteria for rating the skin so that it more clearly 
reflects VA's policies concerning the evaluation of scars.  
Specifically, these amendments concern 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  The amendments apply to all 
applications for benefits received by VA on or after October 23, 
2008.  See 73 Fed. Reg. 54,708 (September 23, 2008).  Even though 
the Veteran's claim was received prior to this date, it appears 
that the RO considered these amendments in an April 2009 
supplemental statement of the case.  In pertinent part, under the 
revised criteria, a 10 percent rating is warranted under 
Diagnostic Code 7804 for one or two scars that are unstable or 
painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).  

The Veteran was afforded a VA examination in February 2005.  The 
claims file was reviewed.  When discussing his low back 
disability, the Veteran was silent with respect to any symptoms 
pertaining to his laminectomy scar.  On examination, the examiner 
observed a well-healed midline scar.  

At the September 2007 Board hearing, the Veteran reported that he 
was sensitive to touch and indicated problems inserting a needle 
when undergoing EMGs because the scar tissue was too thick.  He 
reported that when he had to wear a belt, it  aggravated the scar 
and increased the tenderness.  

At the July 2008 VA examination, the Veteran again did not report 
any symptoms with respect to his service-connected scar when 
discussing his low back disability.  On physical examination, the 
lumbosacral scar was about five inches and hypopigmented.  It did 
not adhere to the underlying tissue.  There was no tenderness to 
palpation.  

Given that the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient for rating purposes.  

VA treatment records are silent with respect to the Veteran's 
residual laminectomy scar.  

After reviewing the evidence discussed above, the Board must find 
that a compensable rating is not warranted.  Diagnostic Code 7801 
is not for application because the medical evidence or record 
does not show that the Veteran's scar is  deep or causes limited 
motion.  Further, the Veteran's scar does not exceed an area or 
areas of 144 square inches (929 sq. cm.) to warrant a maximum 10 
percent rating under Diagnostic Code 7802.  Moreover, the VA 
examinations all found that the scar was not unstable or painful 
on examination.  Thus, Diagnostic Codes 7803 and 7804 are not for 
application.  With respect to Diagnostic Code 7805, which allows 
for rating the scar based on limitation of motion, there were no 
findings of limitation of motion on examination due to the 
Veteran's scar.

Further, with respect to the new criteria, again, as there have 
been no objective medical findings that the scar is unstable or 
painful on examination, a higher rating would also not be 
warranted under the new criteria.

Again, the Board has carefully reviewed and considered the 
Veteran's statements regarding the severity of his scar.  
Nevertheless, the competent medical evidence offering detailed 
specific specialized determinations pertinent to the rating 
criteria are the most probative evidence with regard to 
evaluating the pertinent symptoms for the disability on appeal; 
the medical evidence also largely contemplates the Veteran's 
descriptions of symptoms.  The lay testimony has been considered 
together with the probative medical evidence clinically 
evaluating the severity of the pertinent disability symptoms.  
 
Therefore, based on the above analysis, the Board finds that an 
initial compensable rating is not warranted for the Veteran's 
service-connected residuals of laminectomy, scar,  as a 
preponderance of the evidence is against the Veteran's claim.  As 
the preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).
 
Residuals of Right Inguinal Hernia

The Veteran is seeking an initial compensable rating for his 
residuals of right inguinal hernia.  The Veteran's service-
connected residuals of right inguinal hernia have been rated by 
the RO under the provisions of Diagnostic Code 7338.  Under this 
code, a noncompensable rating is warranted where the inguinal 
hernia is small, reducible, or without true hernia protrusion.  A 
10 percent rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported by 
truss or belt.  A 30 percent evaluation is warranted for a small 
hernia, which is postoperative and recurrent or unoperated 
irremediable, and not well supported by a truss, or not readily 
reducible.  A 60 percent evaluation is warranted for a large, 
postoperative, recurrent hernia that is not well supported under 
ordinary conditions and not readily reducible, when considered 
inoperable.  Note: Add 10 percent for bilateral involvement, 
providing the second hernia is compensable.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.

At the Board hearing, the Veteran reported pain above the groin 
area about once or twice a month mainly when lifting things.  He 
indicated that doctors had looked at it and some say he had a 
hernia and some say he did not.  He further indicated that his 
regular doctor said he did not see a hernia.  Significantly, he 
testified that he had never been prescribed a truss or belt.  He 
concluded that the hernia was painful even after minor strenuous 
activity.

Current VA treatment records do not address the rating criteria 
for a hernia.  However, at the July 2008 VA examination, the 
Veteran denied any history of right inguinal hernia or any 
surgeries.  He denied any current symptoms including pain or 
abnormal swelling.  After examining the Veteran, the examiner 
determined that there was no evidence of inguinal hernia at this 
time and no further testing was needed.  

Given that the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for rating purposes.  

Therefore, based on the medical evidence of record, the Board 
must find that a compensable rating for the Veteran's residuals 
of right inguinal hernia is not warranted.  The VA examination 
found no evidence of a hernia and specifically found no residuals 
to warrant a compensable rating.  Significantly, although he 
reported pain at times, the Veteran himself stated that he had no 
problems with hernias since service.  

Again, the Board has carefully reviewed and considered the 
Veteran's statements regarding the severity of his hernia.  The 
Board acknowledges that the Veteran, in advancing this appeal, 
believes that the disability on appeal has been more severe than 
the assigned disability rating reflects.  When applying the 
caselaw discussed above, however, the competent medical evidence 
offering detailed specific specialized determinations pertinent 
to the rating criteria are the most probative evidence with 
regard to evaluating the pertinent symptoms for the disability on 
appeal; the medical evidence also largely contemplates the 
Veteran's descriptions of symptoms.  The lay testimony has been 
considered together with the probative medical evidence 
clinically evaluating the severity of the pertinent disability 
symptoms.  

In conclusion, a preponderance of the evidence is against 
entitlement to an initial  compensable disability rating for the 
Veteran's residual of right inguinal hernia.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).

Left Shoulder Calcific Tendonitis with Minimal Arthritis of the 
Acromioclavicular Joint

The Veteran is also seeking an increased rating for his service-
connected left shoulder calcific tendonitis with minimal 
arthritis of the acromioclavicular joint.  The RO has rated the 
Veteran's left shoulder disability as 10 percent disabling under 
Diagnostic Code 5024 for tenosynovitis.  Under this diagnostic 
code, the disability is rated based on limitation of the affected 
part as degenerative arthritis.  Pursuant to Diagnostic Code 5003 
for degenerative arthritis, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic code(s) for the specific joint or 
joints involved. When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion. In the absence of 
limitation of motion, x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations warrants a 20 percent 
evaluation. X-ray evidence of involvement of two or more major 
joints or two or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5201 provides the rating criteria for evaluation 
of limitation of motion of the arm.  Under this Diagnostic Code, 
a 20 percent rating is warranted when motion is limited at 
shoulder level for either arm and midway between side and 
shoulder level for minor arm; a 30 percent rating is warranted 
when motion is limited midway between side and shoulder level for 
major arm and to 25 degrees from side for minor arm; and a 40 
percent rating is warranted when motion is limited to 25 degrees 
from side for major arm.  Normal forward flexion and abduction of 
the shoulder are from 0 degrees to 180 degrees with 90 degrees 
being at shoulder level.  38 C.F.R. § 4.71, Plate I.  The medical 
evidence of record reflects that the Veteran is right hand 
dominant.  Thus the Veteran's left shoulder is his non-dominant 
or "minor" arm.

VA treatment records showed continuing complaints of left 
shoulder pain, but primarily focused on the right as being more 
painful.  Importantly, an October 2004 record showed that the 
Veteran had excellent range of motion and strength of the left 
shoulder.  Follow up records continued to show reports of pain.  

At the February 2005 VA examination, the Veteran reported 
increased pain with aggravation of the shoulder.  He also 
complained of pain, weakness and instability.  He stated that he 
had intermittent pain, which was associated with some locking of 
the shoulder.  His pain was 2/10 daily.  His pain depended on 
activity and changes in position.  It was aggravated by being in 
the wrong position while sleeping, writing and increased use of 
the shoulder.  It was relieved with heating pads and pain 
medications.  He denied dislocation or recurrent subluxation.  He 
also denied any symptoms of inflammatory arthritis.  The shoulder 
condition limited his use of the shoulder and he had to decrease 
activity if he had increased pain.

On physical examination, there was no tenderness to palpation of 
the shoulder.  He had slightly decreased range of motion with 
flexion to 150 degrees with pain, extension to 30 degrees with 
pain, abduction to 150 degrees with pain, adduction to 30 
degrees, and internal and external rotation to 45 degrees with 
pain.  His strength was 5/5 in the left upper extremity.  A 
contemporaneous x-ray showed that the left shoulder appeared 
unremarkable.  The impression was left shoulder sprain without 
degenerative joint disease per x-ray.  

At the Board hearing, the Veteran reported slight pain although 
his left shoulder did not hurt as much as his right shoulder.  He 
stated that he did have trouble sleeping and could not exercise.  
On a good day, he could usually raise his hand almost above his 
head.  

At the July 2008 VA examination, the Veteran reported pain, which 
was 2 to 3 on a scale of 1 to 10.  He had flare-ups about two to 
three times a month.  It was worse with lifting.  On examination, 
there was no tenderness to palpation, swelling or effusions.  
Range of motion was 180 degrees flexion, 50 degrees extension, 
180 degrees abduction, 50 degrees adduction and 90 degrees 
internal and external rotation.  There was no limitation of 
motion with repetitive activity due to weakness, fatigue, lack of 
coordination or instability.  An MRI was done in association with 
the examination and the examiner noted that it showed severe 
rotator cuff tear with degenerative changes noted in ligaments.  

Given that the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient for rating purposes.  
  
After a thorough review of the medical evidence of record, the 
Board must conclude that there is no competent medical evidence 
to suggest that the Veteran's range of motion of the left 
shoulder is limited to shoulder level to warrant a higher 
disability rating under Diagnostic Code 5201.  Both VA 
examinations found on range of motion testing that the Veteran 
was able to move his shoulder well above shoulder level.  Thus, 
based on the medical evidence of record, a rating in excess of 10 
percent is not warranted under Diagnostic Code 5201.  The Board 
notes that DeLuca, supra, allows for the consideration of 
functional loss due to pain.  However, pain is already 
contemplated in the current 10 percent rating.  Moreover, 
importantly, at the most recent VA examination, the range of 
motion did not change on three repetitions.  

Regardless, the Board must also determine whether other 
Diagnostic Codes pertaining to the shoulder and arm would warrant 
a higher rating.  In the instant case, Diagnostic Code 5200 is 
not applicable because there has been no competent medical 
evidence showing that the Veteran has ankylosis of his left 
shoulder.  Further, there have been no objective medical findings 
of impairment of the clavicle or scapula to warrant a higher 
rating under Diagnostic Code 5203.  38 C.F.R.  § 4.71, Diagnostic 
Codes 5200 and 5203.  

Again, the Board has carefully reviewed and considered the 
Veteran's statements regarding the severity of his left shoulder 
disability.  The Board acknowledges that the Veteran, in 
advancing this appeal, believes that the disability on appeal has 
been more severe than the assigned disability rating reflects.  
However, the competent medical evidence offering detailed 
specific specialized determinations pertinent to the rating 
criteria are the most probative evidence with regard to 
evaluating the pertinent symptoms for the disability on appeal; 
the medical evidence also largely contemplates the Veteran's 
descriptions of symptoms.  The lay testimony has been considered 
together with the probative medical evidence clinically 
evaluating the severity of the pertinent disability symptoms.

In conclusion, a preponderance of the medical evidence is against 
a rating in excess of 10 percent for the Veteran's service-
connected left shoulder calcific tendonitis with minimal 
arthritis of the acromioclavicular joint.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Lumbar Disc Disease, L4-L5 spondylostenosis, fusion L5 to S1

The present appeal involves the Veteran's claim that the severity 
of his service-connected lumbar disc disease, L4-L5, 
spondylostenosis, fusion L5-S1, warrants an increased disability 
rating.  The general rating formula for diseases and injuries of 
the spine provides for the disability ratings under Diagnostic 
Codes 5235 to 5243, unless the disability rated under Code 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, for diseases and 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows: a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine; a 50 percent rating is awarded for 
unfavorable ankylosis of the entire thoracolumbar spine; and a 
100 percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months warrants a 20 percent evaluation.  A 40 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent evaluation 
is warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

With respect to his low back disability, the Veteran was afforded 
a VA fee-based examination in June 2004.  The Veteran complained 
of constant, sharp low back pain that may radiate down his legs.  
The pain was 6/10 in severity.  Pain was aggravated by prolonged 
sitting, standing, bending or twisting.  It was relieved by 
medications and heating pads.  The examiner noted the prior 
surgeries of the lumbar spine.  The Veteran denied any recent 
periods of incapacitation requiring hospitalization or bedrest 
prescribed by physician.  He used a back brace.  He reported that 
he could only walk a 100 yards or less before he had significant 
problems.  He denied any bowel or bladder dysfunction.  He also 
reported that his condition affected his ability to walk up and 
down stairs and do recreational activities.  He was limited 
secondary to pain.  

On physical examination, the Veteran walked with a slow limping 
gait and a slightly forward flexed position.  Examination 
revealed normal curvature of the lumbar spine.  He had a well-
healed midline scar.  Range of motion was decreased with 45 
degrees flexion with pain, 5 degrees extension, 15 degrees right 
and left lateral flexion, and 10 degrees right and left rotation.  
He had positive straight leg raising on the right at 
approximately 45 degrees with flexion and on the left at 60 
degrees flexion.  His strength was 5/5 and equal bilaterally in 
the lower extremities.   Deep tendon reflexes were 2+ and equal 
bilaterally in the patellar tendons.  A contemporaneous MRI 
showed status post lumbar fusion at L5-S1 and surgery at L5-S1, 
which was not well evaluated due to metal artifact; 
spondylostenosis at L4-5 at probably a moderate degree, but again 
not well evaluated.  The assessment was L4-L5 moderate 
spondylostenosis per MRI.  

At the February 2005 VA examination, the Veteran again reported 
excruciating pain that radiated down both legs and into the 
testicles.  The examiner again noted multiple low back surgeries 
in the past.  The Veteran indicated that the pain was constant 
and 8/10 daily.  It was aggravated by prolonged sitting, 
standing, walking, driving, cutting the grass, and any kind of 
activity.  He indicated that he had to increase morphine use.  He 
took pain medications as well as used a heating pad and cold 
compress.  He also reported a 30 pound weight gain over the prior 
year. However, he denied any recent periods of incapacitation 
requiring bed rest prescribed by a physician or hospitalization, 
although the Veteran reported missing two to three days of work 
per month secondary to his back.  He had stopped working 
approximately one year prior secondary to violent outbursts.  

On examination, there was normal curvature of the lumbar spine.  
He had a well-healed midline scar.  Range of motion was 45 
degrees  flexion with pain, 5 degrees extension, 15 degrees right 
and left lateral flexion, and 5 degrees right and left rotation.  
All of these ranges of motion were with pain at extreme ranges of 
motion.  On neurological examination, cranial nerves II-XII were 
grossly intact.  Deep tendon reflexes were 2+ and equal 
bilaterally.  Strength was 5/5 and equal bilaterally in the lower 
extremities.  There were no focal motor or sensory deficits.  The 
Veteran had negative straight leg raising bilaterally.  The 
Veteran did walk with a limping gait favoring the right leg.  A 
contemporaneous x-ray showed status post fusion L5-S1 with the 
laminectomy and possible bone graft; marked degenerative disc 
disease; and bilateral sacroiliac joint osteoarthritis.  The 
assessment was L4-L5 moderate spondylostenosis per MRI and 
moderate chronic right lower extremity radiculopathy per EMG with 
nerve conduction velocities.  The examiner opined that the above 
listed conditions limited his ability to be employed in either a 
physical or sedentary position.  The Veteran had evidence of 
significant disabilities on both physical examination and 
radiological and diagnostic data.  The Veteran also required the 
use of heavy narcotics to control his pain, which would effect 
his work performance.      

At the September 2007 Board hearing, the Veteran testified that 
he experienced daily back pain for which he took morphine.  The 
pain was a 3 with medication, but could go up to a 10.  He 
indicated that he had missed 37 days of work over the past year.  
The pain sometime radiated down his legs.  He further stated that 
if he was not medicated he could not walk or bend.  He stated 
that he could only flex to 45 degrees if medicated.  He could not 
squat very well or touch his toes.  

At the July 2008 VA examination, the Veteran reported constant 
pain that was a 7 or 8 out of 10.  The pain was sharp, aching 
with pins and needles sensation, and radiated down his legs.  He 
was currently on morphine.  He had flare-ups daily with the pain 
increasing to a 10.  The pain was exacerbated by walking and 
aggravated by sitting, standing and lifting.  It was alleviated 
by medications.  The Veteran claimed that he was unable to do 
anything because of the pain.  It was associated with fevers, 
dizziness and numbness.  He also complained of weakness.  He used 
a brace in the past.  He could walk about 20 feet and felt that 
his gait was unsteady.  He reported a history of two falls in the 
past without any actual injuries.  He could not lift more than 5 
to 10 pounds.  

On physical examination, range of motion was 30 degrees flexion, 
10 degrees extension with a sensation of pain shooting down both 
lower extremities, and 15 degrees right and left lateral flexion.  
He was unable to perform right and left lateral rotation.  On 
neurological examination, cranial nerves II-XII were intact.  
Strength was 5/5 in the lower extremities.  Sensation was grossly 
intact.  Straight leg raising was positive at 10 degrees flexion 
on the right side.  The Veteran had intact sensation to fine 
touch and pinprick.  A contemporaneous x-ray showed no acute 
fractures or dislocations, status post L5-S1 posterior fusion 
with L5-S1 disk graft that was stable, no acute surgical hardware 
complication, and interval progression of L4-5 degenerative disk 
disease.  The assessment was lumbosacral pain, status post 
laminectomy/fusion.  X-rays showed post surgical changes and 
interval progression of L4-5 degenerative disk disease.  Given 
the hardware that the Veteran had, an MRI would not be of further 
use.  

Given that the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient for rating purposes.  

VA treatment records showed complaints of back pain as well as 
treatment for his low back disability.  While the records noted 
reduced range of motion, they do not provide range of motion 
findings for rating purposes.  

Prior to July 14, 2008

Initially, the Board must determine whether a rating in excess of 
20 percent is warranted prior to July 14, 2008.  Based on the 
medical evidence of record, the Board finds that when applying 
the general rating formula to the Veteran's low back disability, 
there is no competent medical evidence to warrant a rating in 
excess of 20 percent.  There was no objective finding of forward 
flexion of the thoracolumbar spine of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine to warrant 
a 40 percent rating.  The June 2004 and February 2005 VA 
examinations found forward flexion to 45 degrees with pain at the 
end range.  The first evidence of more limited motion is at the 
July 14, 2008 VA examination.  

The Board acknowledges that the Veteran has chronic low back pain 
and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  Nevertheless, a higher compensation is 
not warranted under these provisions because there is no 
persuasive evidence of additional functional loss due to pain, 
weakness, fatigue, or incoordination which would limit motion to 
such a degree so as to warrant a rating in excess of the current 
20 percent.  Again, both VA examinations only observed pain at 
the end range of motion.  

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243 for intervertebral disc syndrome.  There has been no medical 
evidence showing that the Veteran has been prescribed bed rest 
due to incapacitating episodes having a total of at least four 
weeks during the past 12 months to warrant a 40 percent rating 
for intervertebral disc syndrome.  Again, the both VA 
examinations clearly stated that there had been no incapacitation 
over the past 12 months.  The Board acknowledges that the Veteran 
reported missing 37 days of work at the Board hearing.  However, 
again, there is no evidence that these 37 days were actually due 
to physician prescribed bed rest.  

With respect to neurologic abnormalities, pursuant to Note (1) of 
the general rating formula for disease and injuries of the spine, 
with the exception of right lower extremity radiculopathy, there 
has been no objective finding of neurological abnormalities 
associated with the Veteran's low back disability.  The Board 
recognizes that the Veteran has complained of radiation to both 
legs.  However, the VA examinations did not find any neurological 
defect in the left lower extremity related to the Veteran's back 
disability.  Further, the Veteran has expressly denied bowel or 
bladder incontinence.  Thus, with the exception of the right 
lower extremity radiculopathy, which has been addressed above, 
the Board finds that a separate rating is not warranted for 
neurological symptoms and the Veteran's manifested symptoms 
associated with his low back disability were adequately 
contemplated in the 20 percent rating. 

Again, the Board has carefully reviewed and considered the 
Veteran's statements regarding the severity of his low back 
disability.  The Board acknowledges that the Veteran, in 
advancing this appeal, believes that the disability on appeal has 
been more severe than the assigned disability rating reflects.  
However, the competent medical evidence offering detailed 
specific specialized determinations pertinent to the rating 
criteria are the most probative evidence with regard to 
evaluating the pertinent symptoms for the disability on appeal; 
the medical evidence also largely contemplates the Veteran's 
descriptions of symptoms.  The lay testimony has been considered 
together with the probative medical evidence clinically 
evaluating the severity of the pertinent disability symptoms.

Therefore, a preponderance of the evidence is against a rating in 
excess of 20 percent for the Veteran's service-connected lumbar 
disc disease, L4-L5, spondylostenosis, fusion L5-S1, prior to 
July 14, 2008.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  

From July 14, 2008

The Board now turns to whether a rating in excess of 40 percent 
is warranted from July 14, 2008.  Based on the medical evidence 
of record, the Board must conclude that a rating in excess of 40 
percent is not warranted.  Under the general rating formula, a 
rating in excess of 40 percent is only warranted if there is 
ankylosis.  The evidence is clear that even when additional 
functional loss is considered per DeLuca, there is no ankylosis.  

Moreover, the medical evidence of record does not support a 
maximum rating of 60 percent under Diagnostic Code 5243 for 
intervertebral disc syndrome.  The claims file is silent with 
respect to any objective findings of incapacitating episodes 
having a total duration of six weeks.  Importantly, the Veteran 
has not contended that he has had incapacitating episodes of this 
duration nor has he identified any medical evidence that 
documented physician prescribed bed rest.  

With respect to neurologic abnormalities pursuant to Note (1) of 
the general rating formula for disease and injuries of the spine, 
there has been no objective finding of neurological abnormalities 
associated with the Veteran's low back disability with the 
exception of his right lower extremity radiculopathy discussed 
above.  There is no evidence of any bowel or bladder complaints.  
Sensory, strength and motor tests of the left lower extremity 
have been normal.  Thus, given the lack of clinical evidence to 
support the diagnosis, the Board finds that a separate rating is 
not warranted for neurological symptoms and the Veteran's 
currently manifested symptoms associated with his low back 
disability are adequately contemplated in the current 40 percent 
rating. 

Again, the Board has carefully reviewed and considered the 
Veteran's statements regarding the severity of his low back 
disability.  The Board acknowledges that the Veteran, in 
advancing this appeal, believes that the disability on appeal has 
been more severe than the assigned disability rating reflects.  
However, the competent medical evidence offering detailed 
specific specialized determinations pertinent to the rating 
criteria are the most probative evidence with regard to 
evaluating the pertinent symptoms for the disability on appeal; 
the medical evidence also largely contemplates the Veteran's 
descriptions of symptoms.  The lay testimony has been considered 
together with the probative medical evidence clinically 
evaluating the severity of the pertinent disability symptoms.

Therefore, based on the analysis above, the preponderance of the 
evidence is against entitlement to a rating in excess of 40 
percent for the Veteran's service-connected low back disability 
from July 14, 2008.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  

Hemorrhoids

The Veteran is also seeking a compensable rating for his service-
connected hemorrhoids.  The RO has rated the Veteran's 
hemorrhoids under Diagnostic Code 7336, which is applicable to 
both external and internal hemorrhoids.  A noncompensable rating 
is assigned if the hemorrhoids are mild or moderate.  A 10 
percent rating is warranted for hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A maximum 20 percent rating is 
warranted for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7336. 

At the February 2005 VA examination, the Veteran reported having 
occasional itching and swelling as well as occasional bleeding.  
He had a history of a thrombosed hemorrhoid about six or seven 
months prior.  He used Preparation H.  The Veteran denied any 
recent procedures or having a flare-up now.  He refused a 
physical examination.  

At the Board hearing, he reported that he was constipated due to 
taking morphine.  Usually every second or third bowel movement, 
there would be blood.  He stated that he had been told that he 
had two or three large internal hemorrhoids.  He also reported 
itching for which he had been given suppositories, but he denied 
using any pads

VA treatment records do not specifically address the rating 
criteria for hemorrhoids.  However, a September 2007 record 
indicated that the Veteran reported blood in stool and he 
believed that he had hemorrhoids.  The examiner prescribed stool 
softener and hemorrhoids suppository.  A November 2007 
colonoscopy found no external hemorrhoids.  The endoscopic 
diagnosis was diverticulosis and by excluding all possible 
causes, the rectal bleeding was attributed to internal 
hemorrhoids too small to be seen on this examination.  

At the July 2008 VA examination, the Veteran reported problems 
with bleeding hemorrhoids.  He claimed that his hemorrhoids were 
mostly internal, and found on recent colonoscopic examination.  
He indicated that he did bleed on an almost weekly basis, but 
they did not bother him right now and he did not want a rectal 
examination.  The examiner noted the results from the November 
2007 colonoscopy.  The impression was hemorrhoids.  

The Board observes that the Veteran has refused a rectal 
examination at both VA examinations and, thus, it seems that any 
further attempts to obtain a sufficient physical examination at 
this time would be futile.  Accordingly, the Board must base its 
decision on the current evidence of record. 

Therefore, the Board finds that the medical evidence of record 
does not show hemorrhoid manifestations of the type described in 
the criteria for a compensable disability rating.  In other 
words, there has been no objective finding that the Veteran's 
hemorrhoids are large, thrombotic, or irreducible with excessive 
redundant tissue.  Further, although the Veteran has reported 
bleeding on a weekly basis, there has been no evidence that the 
bleeding has been accompanied by findings of anemia or fissures.  
Accordingly, a compensable rating is not warranted as the medical 
evidence shows that the Veteran's hemorrhoids are mild or 
moderate.  

Again, the Board has carefully reviewed and considered the 
Veteran's statements regarding the severity of his hemorrhoids.  
The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal has been more 
severe than the assigned disability rating reflects.  When 
applying the caselaw discussed above, however, the competent 
medical evidence offering detailed specific specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the pertinent 
symptoms for the disability on appeal; the medical evidence also 
largely contemplates the Veteran's descriptions of symptoms.  The 
lay testimony has been considered together with the probative 
medical evidence clinically evaluating the severity of the 
pertinent disability symptoms.  

In conclusion, the preponderance of the evidence is against the 
Veteran's claim of entitlement to a compensable disability rating 
for hemorrhoids.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  

Right Shoulder Disability with Resection of Clavicle

The present appeal also includes the issue of entitlement to a 
rating in excess of 20 percent for right shoulder disability with 
resection of clavicle.  The RO has rated this disability under 
Diagnostic Code 5203, which provides for a maximum 20 percent 
rating for dislocation of the clavicle.  Nevertheless, the Board 
must still determine whether a higher rating is warranted under 
other applicable diagnostic codes of the shoulder and arm as 
discussed above.  The Board observes that the Veteran's right 
shoulder is his dominant or "major" arm.

At the June 2004 VA fee-based examination, the Veteran complained 
of instability, stiffness, a burning sensation and constant pain.  
He indicated that the pain radiated down his right arm.  He rated 
the pain as 4 out of 10 daily, but sometimes higher.  It was 
exacerbated by movement, sleeping on it, and lifting.  He could 
not lift more than 20 pounds.  His pain was relieved by ice and 
heat treatment with pain medications, including morphine.  He 
denied any recurrent dislocation or subluxation.  He did not use 
a brace.  His shoulder disability affected his activity because 
he was in constant pain.  He was unable to do any recreational 
activity.  He also had difficulty with daily activities.  
Examination of the right shoulder revealed significant tenderness 
to palpitation in the anterior aspect of the joint as well as in 
the area of the acromioclavicular joint.  He had decreased range 
of motion with 120 degrees flexion, 30 degrees extension, 120 
degrees abduction, 30 degrees adduction and 45 degrees internal 
and external rotation.  His strength was 4/5 in the right 
compared to 5/5 in the left.  A contemporaneous MRI showed 
tendinosis of the infraspinatus and supraspinatus with calcium 
deposition near the insertion as well as within the critical zone 
compatible with calcific tendonitis; post-surgical changes 
compatible with Mumford procedure; and degeneration of the biceps 
and anterior and posterior labra.  The assessment was right 
shoulder sprain with previous Mumford procedure per MRI and 
degeneration of the biceps and anterior and posterior labra per 
MRI.  

At the February 2005 VA examination, the Veteran complained of 
pain, instability, stiffness and lack of endurance.  He treated 
his pain with morphine.  His pain was 6 out of 10 daily, and 
aggravated by sleeping in the wrong position, writing and using 
the shoulder.  He relieved symptoms with heating pad and pain 
medication.  The Veteran denied any symptoms of inflammatory 
arthritis, dislocation or recurrent subluxation.  His disability 
affected his ability to do recreational activities as well as 
doing things around the house.  He also had difficulty writing.  
He had to decrease his activity secondary to pain.  He also 
stated that he had to increase the amount of morphine, which made 
it difficult to work.  

On physical examination, there was some tenderness to palpation 
in the anterior aspect of the joint as well as in the area of the 
AC joint.  He had decreased range of motion with 120 degrees 
flexion with pain, 20 degrees extension with pain, 120 degrees 
abduction, 30 degrees adduction and 45 degrees internal and 
external rotation.  A contemporaneous x-ray showed previous 
surgical resection of the distal right clavicular head and 
surprasinatous calcific tendonitis.  The assessment was right 
shoulder sprain with previous Mumford procedure per MRI; right 
shoulder degeneration of the biceps and anterior and posterior 
labra per MRI; and right shoulder supraspinatus calcific 
tendonitis per x-ray.    

At the Board hearing, the Veteran reported that he was right hand 
dominant.  He indicated that he was in constant pain and received 
injections for his shoulder pain. He provided that he could not 
raise his hand above his head unless he recently had an 
injection.  Without the injections, his pain was seven out of 10.  

At the July 2008 VA examination, the Veteran reported a constant 
pain that was 7 to 8 associated with weakness, stiffness and 
giving away.  He was currently taking pain medications and had 
injections.  He reported flare-ups when the pain gets to an 8 out 
of 10.  He had problems with writing, lifting and carrying.  He 
had used a wrap for his shoulder.  On physical examination, there 
was tenderness to palpation on the anterior and superior aspect 
of the shoulder.  There was no evidence of effusions, swelling or 
erythema.  Range of motion was 180 degrees flexion, 30 degrees 
extension, 90 degrees abduction, 50 degrees adduction, 90 degrees 
internal rotation and 60 degrees external rotation.  There was no 
limitation in motion with repetitive activity due to weakness, 
fatigue, lack of coordination or instability.  A contemporaneous 
MRI showed progressive calcific tendinosis involving the 
supraspinatus; focal high grade partial thickness bursal surface 
tear of the supraspinatus; tendinosis of the infraspinatus, 
subscapularis and biceps; anterior and posterior labral tears; 
and prior Mumford procedure.  The examiner noted that the MRI 
indicated rotator cuff tear with other changes. 

Given that the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for rating purposes.  

VA treatment records showed continuing complaints of right 
shoulder pain that limited the Veteran's function.  The October 
2004 record showed that range of motion was painful, but 
maintained good strength.  The diagnosis was right shoulder 
calcific tendinosis.  A March 2007 record noted some decreased 
range of motion due to stiffness, diffuse pain about the 
shoulder.  There was no evidence of weakness or atrophy.  
Sensation was good.  A September 2007 record noted that the 
Veteran had seen little improvement with injections or 
rehabilitation.  The last weeks before an injection, his shoulder 
became quite painful.  It was observed that the Veteran had 
decreased range of motion.  The impression was ongoing right 
shoulder pain with calcific tendinosis or bursitis.  

Therefore, based on the evidence of record, the Board must 
conclude that a rating in excess of 20 percent for the Veteran's 
service-connected right shoulder disability with resection of 
clavicle is not warranted.  Again, the Veteran is already 
receiving the maximum rate allowable under Diagnostic Code 5203.  
Further, with respect to the remaining applicable diagnostic 
codes, there has been no objective finding that limitation of 
motion of the arm has been limited to midway between side and 
shoulder level for a higher rating under Diagnostic Code 5201 for 
the major arm.  At all of the VA examinations, flexion was always 
above 90 degrees, or shoulder level.  The most restrictive 
abduction, documented at the most recent VA examination was 90 
degrees or shoulder level.  Thus, the Veteran's disability 
picture fits squarely within the criteria for a 20 percent 
rating.  

The Board acknowledges that the Veteran has chronic shoulder pain 
and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, a higher compensation is not 
warranted under these provisions because the Veteran does not 
have additional functional loss due to pain, weakness, fatigue, 
or incoordination, which would limit motion to such a degree so 
as to warrant a rating in excess of the 20 percent disability 
rating assigned in this decision.  Significantly, the July 2008 
examiner found no additional limitation following repetitive use.  

Further, in the instant case, Diagnostic Code 5200 is not 
applicable because there has been no competent medical evidence 
showing that the Veteran has ankylosis of his right shoulder.  

Again, the Board has carefully reviewed and considered the 
Veteran's statements regarding the severity of his right shoulder 
disability.  The Board acknowledges that the Veteran, in 
advancing this appeal, believes that the disability on appeal has 
been more severe than the assigned disability rating reflects.  
When applying the caselaw discussed above, however, the competent 
medical evidence offering detailed specific specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the pertinent 
symptoms for the disability on appeal; the medical evidence also 
largely contemplates the Veteran's descriptions of symptoms.  The 
lay testimony has been considered together with the probative 
medical evidence clinically evaluating the severity of the 
pertinent disability symptoms.  

In conclusion, the Board must conclude that a preponderance of 
the evidence is against a rating in excess of 20 percent for the 
Veteran's service-connected right shoulder disability with 
resection of the clavicle.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b).

Greater Occipital Neuralgia with Headaches

The present appeal also involves the Veteran's claim that the 
severity of his service-connected greater occipital neuralgia 
with headaches warrants a compensable disability rating.  The RO 
has rated the Veteran's service-connected disability by analogy 
under Diagnostic Code 8100 for migraine and Diagnostic Code 8207 
for paralysis of the seventh (facial) cranial nerve.  Under 
Diagnostic Code 8100, a noncompensable evaluation is assigned for 
migraines with less frequent attacks.  A 10 percent evaluation is 
warranted for characteristic prostrating attacks averaging one in 
two months over the last several months.  A 30 percent evaluation 
is appropriate in cases of characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  With very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability, a 50 
percent evaluation is in order.

Under Diagnostic Code 8207, a 10 percent disability evaluation is 
warranted for incomplete, moderate paralysis of the seventh 
cranial nerve; a 20 percent evaluation for incomplete, severe 
paralysis; and a 30 percent evaluation for paralysis that is 
complete.  A Note to Diagnostic Code 8207 provides that ratings 
are dependent upon relative loss of innervation of facial 
muscles.  The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of picture 
for complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating is to be for 
the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "moderate," or "severe" or "mild," are not defined 
in the VA Schedule for Rating Disabilities.  Rather than applying 
a mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6.  Use of terminology such as "moderate" by VA examiners and 
other medical professionals, although evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Disabilities involving the seventh cranial nerve may be also be 
evaluated based on neuritis or neuralgia.  38 C.F.R. § 4.124a, 
Codes 8307, 8407.  Cranial neuritis is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, and is to be rated on the scale 
provided for injury of the nerve involved, with a maximum equal 
to severe, incomplete, paralysis under the criteria of Code 8207.  
See 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8307.  Cranial 
neuralgia is characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, again 
to be rated on the same scale, but with a maximum equal to 
moderate incomplete paralysis under the criteria of Code 8207.  
See 38 C.F.R. § 4.124, 4.124a, Diagnostic Code 8407.

At the February 2005 VA examination, the Veteran reported having 
a tingling sensation at the back of the head associated with 
headaches.  The tingling could occur up to 100 times a day.  He 
currently took Tegretol, which helped with the tingling 
sensation.  The Veteran reported that his symptoms were 
aggravated by stress and relieved by medication.  He indicated 
that the he had bad symptoms every two to three months.  However, 
he did not suffer any functional loss and stated that he was able 
to function when he had the tingling sensation.  On neurological 
examination, cranial nerves II - XII were grossly intact.  There 
were no focal motor or sensory deficits.  

At the September 2007 Board hearing, the Veteran reported that in 
the last six to eight months, the headaches and tingling of the 
scalp had returned.  He experienced headaches daily, which would 
be about a three or four.  He described that if he had a full 
blow seizure with the greater occipital neuralgia, it was kind of 
like hitting your funny bone and it occurred five to 500 times a 
day.  

VA treatment records showed that in September 2007, the Veteran 
reported feeling tingling and some sharp pain in the occipital 
area while touching his hair.  There was no history of seizures, 
stroke or head injury.  The pain was described as sharp and 
electric like.  In October 2007, the Veteran underwent a MRI of 
the brain, which was normal.  Follow up treatment records showed 
continuing treatment for occipital neuralgia.  Significantly, an 
April 2008 record showed that the Veteran felt good and the 
combination of Tegretol and Neurontin were working well.  Again, 
no history of stroke or seizure was noted.  Examination of the 
cranial nerves was normal and the impression was headaches.  

At the July 2008 VA examination, the Veteran reported headaches 
secondary to greater occipital neuralgia.  He complained of 
headaches in the occipital area along with tingling.  He was on 
Tegretol.  The Veteran indicated that he had numerous episodes 
and had headaches of varying frequencies, which were mostly under 
control at that time.  On neurological examination, the Veteran 
was alert and oriented X3.  Cranial nerves II-XII were intact.  A 
contemporaneous CT showed no evidence of acute intracranial 
hemorrhage.  The Impression was headaches, CT of head was 
unremarkable, due to his occipital neuralgia  

Given that the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for rating purposes.  

Initially, the Board observes that there has been no evidence of 
incomplete paralysis of the seventh cranial nerve to warrant a 
compensable rating under Diagnostic Code 8207.  Importantly, on 
examination, the cranial nerves have always been found to be 
intact.  Further, based on the medical evidence of record, the 
primary symptom of the Veteran's disability is headaches.  
However, in the instant case, there has been a lack of any clear 
objective finding of characteristic prostrating attacks to 
warrant a compensable rating under Diagnostic Code 8100 for 
migraines.  The medical evidence of record, including VA 
treatment records, is completely silent of any prostrating 
attacks.  Further, the Veteran himself denied any functional 
impairment at the February 2005 examination.  Moreover, an April 
2008 record showed that the Veteran reported that he was doing 
well on his current medications.    

Although the Veteran may suffer headaches on a frequent basis, 
the evidence is against a finding that the attacks are 
characteristic prostrating attacks.  The rating criteria under 
Code 8100 look not only to frequency, but also to the severity of 
the headaches.  The evidence of record does not show 
characteristic prostrating attacks averaging one in two months 
over the last several months.  After reviewing the totality of 
the evidence, the Board is left with the impression that the 
headaches do not actually result in prostrating attacks to 
warrant a compensable disability rating.  The Board must conclude 
that the preponderance of the evidence is against a finding that 
the criteria for a compensable rating have been met.  

Again, the Board has carefully reviewed and considered the 
Veteran's statements regarding the severity of his disability.  
The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal warrants a 
compensable rating.  However, the competent medical evidence 
offering detailed specific specialized determinations pertinent 
to the rating criteria are the most probative evidence with 
regard to evaluating the pertinent symptoms for the disability on 
appeal; the medical evidence also largely contemplates the 
Veteran's descriptions of symptoms.  The lay testimony has been 
considered together with the probative medical evidence 
clinically evaluating the severity of the pertinent disability 
symptoms.  

In sum, a compensable rating for the Veteran's service-connected 
greater occipital neuralgia with headaches is not warranted.   As 
the preponderance of the evidence weighs against these claims, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

Extraschedular

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disabilities at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disabilities.  For these reasons, referral for extraschedular 
consideration is not warranted.

III.  Service Connection Issues

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it was 
appropriate to consider high frequency sensorineural hearing loss 
an organic disease of the nervous system and therefore a 
presumptive disability.

Bilateral Hearing Loss

The Veteran is also seeking service connection for bilateral 
hearing loss.  Service connection for impaired hearing is subject 
to 38 C.F.R. § 3.385, which provides that impaired hearing will 
be considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 

At the September 2007 Board hearing, the Veteran reported that 
while in service, his job was to listen to signals that were 
provided through a system that he operated.  During the last two 
years, he had trouble hearing those signals.  He stated that he 
went for hearing tests, which showed a 30 percent decibel 
difference from a previous test.  However, he had not had a 
hearing test with VA.  He indicated that he had to lean forward 
to hear what people were saying, but other than that, he could 
hear fairly well.  When asked if he was experiencing hearing 
problems now, the Veteran replied no.  

On remand, the Veteran was afforded a VA audiological examination 
in August 2008, which showed pure tone thresholds, in decibels, 
as follows:

HERTZ


500
1000
2000
3000
4000
Right 
20
15
15
10
15
Left
20
15
5
10
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
Veteran reported difficulty hearing and bothersome tinnitus.  He 
indicated that while at work, he had difficulty in hearing 
customers on the phone.  He reported military noise exposure to 
electronic equipment while working as an electronic warfare 
technician.  The Veteran denied occupational and recreational 
noise exposure.  The examiner found that hearing was clinically 
normal bilaterally.  In an October 2008 addendum, the examiner 
indicated that the claims file was reviewed and offered an 
opinion that given the standard threshold shift in hearing in 
service, the Veteran's tinnitus was most likely caused by 
military noise exposure.    

Given that the claims file was reviewed and the examination 
report sets forth detailed examination findings in a manner which 
allows for informed appellate review under applicable VA laws and 
regulations, the Board finds the examination to be sufficient for 
appellate review.  
 
No other competent medical evidence in the record indicates a 
hearing loss disability in accordance with 38 C.F.R. § 3.385. 

Thus, in comparing the results of the August 2008 VA examination 
to the regulatory criteria set forth in 38 C.F.R. § 3.385, the 
Board must conclude that the preponderance of the evidence is 
against a finding that the Veteran currently suffers from 
bilateral hearing loss disability as defined for VA compensation 
purposes.  According to the VA examination, the Veteran does not 
have an auditory threshold of 40 decibels or greater in any of 
the frequencies; or 26 decibels or greater for at least three of 
the frequencies.  Further, the Veteran's speech recognition 
scores using the Maryland CNC Test are greater than 94 percent.  
In the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992).

The Board has also considered the Veteran's contentions that he 
suffers from hearing loss due to military noise exposure.  
Although, significantly, the Veteran reported at the Board 
hearing that he was not currently experiencing hearing problems.  
Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Citing Buchanan and Jandreau, 
the Federal Circuit recently reiterated that it had previously 
and explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the 
Veteran is competent to say that he experienced symptoms while in 
service.  He is also competent to report a continuity of symptoms 
since service.

Nevertheless, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  Importantly, in order to establish a 
diagnosis of hearing loss for VA compensation purposes, an 
audiological evaluation must be completed.  The Veteran has not 
demonstrated that he has the expertise required to diagnose 
hearing loss.  Thus, his statements are outweighed by the August 
2008 VA examination with October 2008 addendum.    

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for bilateral hearing loss.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Skin Disability

The Veteran is also seeking service connection for a skin 
disability.  Initially, a July 1987 service examination indicated 
a finding of tinea versicolor.  A December 1992 service treatment 
record showed that the Veteran had dry skin on the face and a 
rash on his chest.  He was diagnosed with dry skin and ring worm.  
Subsequently, in June 1994, the Veteran had a right groin rash.  
The assessment was dermatitis, skin reaction, unknown etiology.   
June and July 1996 records showed that the Veteran reported a 
rash on his back that he had on and off for over a year.  
Unfortunately, the assessment was unclear, but it appears to be 
seb derm and tinea versicolor.  In his September 1998 medical 
history, the Veteran reported a history of skin diseases, which 
was described as tinea on the back and arms, but was currently 
not considered disabling.  

After service, the Veteran filed a claim in April 1999; however, 
he was silent with respect to any skin problems.  He was afforded 
a general medical examination in June 1999.  At that time, the 
Veteran had no rashes noted.  He subsequently filed claims 
seeking higher ratings for his service-connected disabilities as 
well as service connection for new disabilities, but he did not 
seek service connection for a skin disorder until he filed his 
current claim in August 2004.  

In his claim, the Veteran indicated that he had a rash on his 
back, chest and face.  He stated that it was diagnosed and 
treated in 1992.  He stated that he had continuing treatment in 
the military and then at the VA.  

Although the Veteran has claimed treatment at the VA for his skin 
disability, these records are silent with respect to any skin 
disability.  An August 2007 record showed no rash or lesions.  
Importantly, nothing in these treatment records provided any link 
between the Veteran's current skin disability and his military 
service.  

The Veteran testified at the Board hearing that he had a skin 
rash on his face and chest.  He indicated that he had it for over 
28 years and it happened when he was stationed on his first ship.  
He also indicated that he was not receiving any current 
treatment.  

On remand, at the July 2008 VA examination, the Veteran 
complained of a skin rash on his forehead between his eyebrows 
and also anterior part of chest since 1979 when he was on his 
first ship.  He stated that he had if for several years.  He kept 
it under control with Head and Shoulders shampoo and a friend's 
over the counter cream.  He claimed that when it got worse, he 
actually had a solid red rash with bumps.  He reported extensive 
itching.  Currently, he had nothing on the chest, but had a rash 
on his forehead between his eyebrows.  On examination, the 
examiner observed a very mild erythematous, flaky rash between 
the eyebrows on the forehead.  The assessment was skin rash, will 
need service connection given he had symptoms in service, but did 
not have significant disability due to it.  

However, in an October 2008 addendum, after reviewing the claims 
file, the examiner noted that the Veteran sought medical 
attention in 1992 for a skin condition thought to be ringworm on 
the chest in 1992 and in the right groin in 1994 and was treated 
with antifungals at that time.  The examiner found that although 
the Veteran was treated for fungal rash in service, he did not 
have any residuals of the fungal rash.  His current rash appeared 
to be seborrheic dermatitis on his forehead.  The examiner opined 
that the Veteran's current diagnosis of seborrheic dermatitis was 
not related to his history of ringworm in service.  

Given that the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for appellate review and of high 
probative value.  

Initially, the Board acknowledges the Veteran's statements 
indicating that his current disability is related to service.  
Given the medical nature of a skin disability, while the Veteran 
could observe symptoms, he is not competent to link any current 
skin disability to skin problems in service.  However, when 
applying the case law discussed above, again, the Veteran is 
competent to say that he experienced symptoms while in service 
and to report a continuity of symptoms since service.  However, 
the Board finds the Veteran's statements concerning a continuity 
of symptoms since service to not be credible.  Initially, he 
filed a claim for service connection for unrelated disabilities 
in April 1999.  It is not unreasonable to expect that he would 
have sought service connection for a skin disability if he was 
experiencing symptoms at that time.  Moreover, although he 
claimed he sought treatment at the VA after service, these 
records are silent with respect to any findings of a skin 
disability at that time.  Significantly, the first post service 
evidence of a chronic skin disability is when the Veteran filed 
his current claim in August 2004, six years after his retirement 
from service.  Again, if the Veteran had been experiencing skin 
problems since service, it is not unreasonable to assume he would 
have filed a claim earlier.  Further, a lengthy period without 
evidence of treatment may also be viewed as evidence weighing 
against the Veteran's claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed.Cir. 2000).  Moreover, in his August 2004 claim, 
he indicated that he was diagnosed with his current skin 
disability in 1992.  However, at the Board hearing and at the VA 
examination, he indicated that he had the problem when he was 
stationed on his first ship sometime in the late 1970s.  These 
inconsistencies further diminish the Veteran's credibility.  

Therefore, based on the VA examination and opinion, the Board 
must conclude that service connection for skin disability is not 
warranted.  The examiner clearly found that the Veteran's current 
skin disability described as seborrheic dermatitis was not 
related to the incidents documented in service.  Further, there 
were no residuals of the fungal rashes that the Veteran suffered 
from in service.  Again, this examination is of high probative 
value and there is no medical evidence of record to refute this 
opinion.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for skin disability.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Increased ratings for right lower extremity radiculopathy, 
residuals of laminectomy, scar, residuals of right inguinal 
hernia, left shoulder calcific tendonitis with minimal arthritis 
of the acromioclavicular joint, lumbar disc disease, L4-L5, 
spondylostenosis, fusion L5-S1, hemorrhoids, right shoulder 
disability with resection of clavicle, and greater occipital 
neuralgia with headaches are not warranted.  To this extent, the 
appeal is denied.

Service connection for bilateral hearing loss and skin disability 
is not warranted.  To this extent, the appeal is denied. 


REMAND

The Veteran is also seeking service connection for GERD.  With 
respect to this issue, in its December 2007 remand, the Board 
directed the RO to provide VCAA notice informing the Veteran of 
the information and evidence necessary to establish entitlement 
to service connection under a secondary theory of entitlement.  
In January 2008, the RO sent notice to the Veteran.  However, it 
appears that this notice only provided information concerning 
entitlement to service connection as directly related to service 
or entitlement to increased ratings.  The notice was silent with 
respect to the information and evidence necessary to establish 
service connection under a secondary theory of entitlement.  
Thus, in order to comply with the Board's December 2007 remand, 
the RO must take additional action to send additional notice to 
the Veteran.  See Stegall v. West, 11 Vet.App. 268 (1998).

Moreover, the issue of entitlement to GERD was also remanded for 
VA examination.  While the July 2008 VA examination report with 
October 2008 addendum addressed whether the Veteran's GERD was 
secondary to his service-connected duodenal ulcer, the examiner 
did not provide a clear opinion as to whether the Veteran's GERD 
was directly related to service or aggravated by the Veteran's 
duodenal ulcer as directed in the Board remand.  Further, on 
remand the Veteran was granted service connection for adjustment 
disorder with depressed mood.  In his hearing testimony, the 
Veteran indicated that his psychiatric condition contributed to 
his GERD.  Accordingly, the Board finds that the Veteran should 
be afforded another VA examination.  See 38 C.F.R. § 3.159 

Further, the present appeal also includes the issue of 
entitlement to TDIU.  Although the Board remanded this issue to 
the RO in December 2007, the RO failed to consider it in its most 
recent April 2009 supplemental statement of the case.  The 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates 
that all evidence will first be reviewed at the RO so as not to 
deprive the claimant of an opportunity to prevail with his claim 
at that level.  See generally Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
When the agency of original jurisdiction receives evidence 
relevant to a claim properly before it that is not duplicative of 
evidence already discussed in the statement of the case or a 
supplemental statement of the case, it must prepare a 
supplemental statement of the case reviewing that evidence.  38 
C.F.R. § 19.31(b)(1).  Further, when evidence is received prior 
to the transfer of a case to the Board a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 unless 
the additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal 
authority for a claimant to waive, or the RO to suspend, this 
requirement.  38 C.F.R. § 20.1304(c).  Accordingly, this issue 
must be returned to the RO for review of the additional evidence.   

Further, it appears also that the Veteran now meets the schedular 
criteria for TDIU under 38 C.F.R. § 4.16.  Importantly, the 
February 2005 VA examination report gave an opinion that the 
Veteran's low back, right shoulder, left shoulder and right lower 
extremity disability would limit his ability to be employed in 
either a physical or sedentary position.  It was also noted that 
the Veteran required heavy narcotics to control his pain, which 
would affect his work performance.  Importantly, an April 2009 
report of contact indicated that the Veteran would be scheduled 
for an examination for TDIU.  However, it is unclear from the 
claims file whether an examination was ever completed.  Thus, the 
Veteran should be afforded a VA examination to ascertain the 
severity of his service-connected disabilities, including any 
complications of his service-connected disabilities, and their 
impact on his ability to obtain and retain substantially gainful 
employment.  See 38 C.F.R. § 4.16.

Lastly, the record shows that the Veteran has received continuing 
treatment for his disabilities at the VA.  However, the most 
recent treatment records associated with the claims file are from 
April 2009.  As VA medical records are constructively of record 
and must be obtained, the RO should obtain VA treatment records 
from April 2009 to the present.  See 38 C.F.R. § 3.159; Bell v. 
Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran with 
an appropriate VCAA letter with respect to 
the issue of entitlement to service 
connection for GERD.    Importantly, the 
letter should specifically include notice 
to the Veteran of the evidence necessary to 
substantiate his claim for GERD appeal 
under a secondary theory of entitlement.  

2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from April 2009 to the present. 

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature, extent and etiology of any 
currently manifested GERD.  The claims file 
must be made available to the examiners for 
review in connection with the examination.  
After examining the Veteran and reviewing 
the claims file, the examiner should offer 
an opinion as to the following:

a)  Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
Veteran's GERD is related to  service?  

b)  Is it at least as likely as not (a 50% 
or higher degree of probability) that GERD 
is proximately due to, or caused by, the 
service-connected ulcer and/or psychiatric 
disability?  

c)  Is it at least as likely as not (a 50% 
or higher degree of probability) that any 
GERD has been aggravated by the service-
connected ulcer and/or psychiatric 
disability?

4.  The Veteran should be scheduled for an 
appropriate VA medical examination to 
ascertain the severity of his service-
connected disabilities, including any 
complications of his service-connected 
disabilities, and their impact on his 
ability to obtain and retain substantially 
gainful employment.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  After reviewing the record 
and examining the Veteran, the examiner 
should offer an opinion on the effect of 
the Veteran's service-connected 
disabilities, including any complications, 
on his ability to obtain and retain 
substantially gainful employment.

5.  In the interest of avoiding future 
remand, the RO should then review the 
examination reports to ensure that the 
above questions have been clearly answered 
and a rationale furnished for all opinions.  
If not, appropriate action should be taken 
to remedy any such deficiencies in the 
examination reports. 

6.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought on appeal can be granted.  
If the benefits sought on appeal are not 
granted, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


